Opinion
Per Curiam,
This is an appeal from the dismissal of appellant’s petition under the Post Conviction Hearing Act (PCHA).1 The only issue raised concerns the validity of *68the search warrant under which evidence used against appellant was seized. This issue was raised in post-trial motions, and was decided against appellant. There was no direct appeal from the judgment of sentence, although appellant concedes that he was advised not only of his right to appeal, but that he should appeal. This informed failure to appeal an issue decided below renders the claim raised here “finally litigated,” PCHA §4 (a) (1), 19 P.S. §1180-4 (a) (1), and appellant is not eligible for relief under the Act. PCHA §3(d), 19 P.S. §1180-8 (d).
Order affirmed.

. Act of Jan. 25, 1966, P.L. (1965) 1580, §§1 et seq., 19 P.S. §§1180-1 et seq. (Supp. 1974-75).